Citation Nr: 1816132	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a healed left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel

INTRODUCTION

The Veteran served in the Oregon National Guard from December 1987 to December 1997.  He served on active duty from November 2003 to April 2005 and from August 2008 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

The competent and probative evidence is against a finding that the Veteran's residuals of a healed left ankle fracture had its onset in service or is otherwise related to injury during a period of active duty, ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria to establish service connection for residuals of a healed left ankle fracture are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran believes that he is entitled to service connection for residuals of a left ankle fracture that he claims occurred while he was serving in the National Guard. For the following reasons, the Board finds the Veteran not entitled to service connection.

As an initial matter, the Board notes that, pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159.

However, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For service connection to be awarded based upon active duty for training (ACDUTRA), the Veteran must establish that he or she was disabled from an injury or disease incurred or aggravated in the line of duty in ACDUTRA.  38 U.S.C. §§ 101(2), (24), 1110; 38 C.F.R. §§ 3.6(c). 

For service connection to be awarded based upon inactive duty for training (INACDUTRA), the Veteran must establish that he was disabled from an injury incurred or aggravated in the line of duty in INACDUTRA.  38 U.S.C. §§ 101(2), (24); 38 C.F.R. §§ 3.6.

ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 U.S.C. §§ 101(22), (a) and (c); 38 C.F.R. §§ 3.6(d).

The record reveals the Veteran suffers from residuals of a healed left ankle fracture. The Veteran believes this injury stems from an in-service fracture incurred during his National Guard service. The most likely etiology of the healed fracture is the pertinent question for this appeal.

The relevant evidence is as follows:

The Veteran contends that he fractured his left ankle while jumping off a truck during Operation Northwind, a joint exercise training with the Japanese Ground Self Defense.  After the fracture, the Veteran stated, he visited a hospital in Ohihiro, Japan, and flew home to the United States the following day and received care from a civilian orthopedic surgeon.  For the next 12 to 16 weeks, the Veteran utilized weight and non-weight bearing foot casts.  Due to the severity of the situation, the Veteran explained, he was placed on temporary disability; the VA paid his car payments, and all medical care was paid for by the military.

In August 2010, the Veteran underwent a Compensation and Pension (C&P) examination for his left ankle.  The examiner determined (presumably based on the Veteran's lay statements) that the Veteran suffered a left ankle fracture in 1996, and continued to easily roll his ankle and suffered from related fatigue.  The Veteran was diagnosed with a left ankle strain, without any functional limitations toward his activities of daily living or his occupation.  The examiner offered no opinion as to the etiology of the Veteran's current left ankle strain.

Throughout the period of this appeal, the RO attempted to obtain the Veteran's service medical records.  After no success, the RO formally declared the Veteran's service medical records were unavailable. 

In March 2013, the Veteran submitted a letter from the Oregon Military Department, stating that it did not have any records pertaining to an ankle fracture in 1996, occurring while the Veteran was assigned to Company A, 2/162 IN BN during training in Japan during Operation Northwind.  The Department did send, however, three bills for the Veteran's medical treatments (without accompanying description) in 1996. 

In September 2013, the Veteran submitted a statement elaborating upon his ankle fracture, explaining he vividly remembered the timeline because the birth of his second son occurred during his recovery period.  The Veteran explained he was unable to obtain his treatment records from the private physicians because the records were destroyed after 10 years.  In closing, the Veteran stated that he could get personal statements from his ex-spouse and former colleagues, if he was able to obtain their current locations. 

The Board remanded this case in February 2016 with a request to the Veteran asking him to submit statements from friends and family attesting to the injury.

In April 2016, the Veteran received an additional C&P examination in which the examiner stated it would be speculative to opine as to whether or not the Veteran's injury occurred in service. While there was an x-ray finding suggestive of a prior ankle fracture, there was no objective evidence in the Veteran's file stating that the injury occurred in service.

Applying the Veteran's facts to the law, the Board finds that the record on appeal establishes that his fracture was not at as least as likely as not related to his service.

Aside from the Veteran's contentions, there is no favorable evidence supporting the Veteran's claim that he sustained an ankle fracture in the line of duty. To be clear, the Board accepts that the Veteran is competent to report observable symptoms, such as his claim that he injured his ankle in Japan. The Board likewise accepts, in light of the April 2016 examination findings, that the Veteran has a history of left ankle fracture. However, the question of precisely when this fracture occurred is a complex medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning the etiology of his healed fracture, he is not competent to comment on its etiology.  As noted above, the Board acknowledges the Veteran's claim that the original fracture occurred in service. Unfortunately, the competent evidence from the April 2016 examination report outweighs the unsubstantiated lay reports regarding etiology.

The Board assigns great weight to the April 2016 examination report. In reaching his conclusion, the examiner thoroughly examined the Veteran and reviewed and analyzed the Veteran's medical history. The examiner elicited from the Veteran an extensive timeline of the alleged injury and quoted from documents in the Veteran's file to determine that there was no objective medical evidence in the Veteran's file to support the Veteran's contentions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). The Board finds this analysis persuasive.

Notably, the VA asked the Veteran several times to submit lay statements from friends and family attesting to the Veteran's detailed timeline of events or to submit medical records demonstrating that the Veteran received private or public medical care immediately following the fracture. The Veteran explained that this fracture caused great upheaval in his life to the point that he was placed on temporary disability; the VA paid his car payments, and all medical care was paid for by the military. The Veteran, however, has submitted no additional proof to support any of his allegations. The burden rests on the claimant to provide evidence substantiating any claim for compensation. For the aforementioned reasons, the Board finds that this burden has not been met.

Accordingly, the Veteran does not fulfill the criteria necessary for service connection, and service connection is denied.


ORDER

Service connection for a left ankle condition is denied.



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


